 

Exhibit 10.3

 

EXECUTION VERSION

 

SIXTH AMENDMENT TO LOAN AGREEMENT

 

THIS SIXTH AMENDMENT TO LOAN AGREEMENT (the “Amendment”) is made and entered
into as of December 15, 2017, by and among Marrone Bio Innovations, Inc., a
Delaware corporation (the “Company”), as borrower, and Gordon Snyder, an
individual, as administrative agent for the Lenders (as defined below) (the
“Agent”).

 

WHEREAS, the Company, the Agent and certain of the Lenders (as defined therein)
are parties to that certain Loan Agreement dated as of October 2, 2012 (as
amended by that certain (i) Amendment and Consent dated as of April 10, 2013,
(ii) Omnibus Amendment to Loan Agreement dated as of August 19, 2015, (iii)
Third Amendment to Loan Agreement dated as of November 11, 2016, (iv) Fourth
Amendment to Loan Agreement dated as of October 12, 2017 and (v) Fifth Amendment
to Loan Agreement dated as of October 23, 2017, the “Deal A Loan Agreement”) and
the other Loan Documents (as defined in the Deal A Loan Agreement, collectively,
including the Deal A Loan Agreement, the “Deal A Loan Documents”);

 

WHEREAS, on or about the date of execution and delivery of this Amendment, the
Company is entering into a securities purchase agreement (collectively, the
“Purchase Agreement”) with one or more affiliates of Ospraie Management LLC and
other buyers party thereto;

 

WHEREAS, one of the conditions to the closing of the transactions contemplated
by the Purchase Agreement is the entry into this Amendment;

 

WHEREAS, effective as of the Closing (as defined in the Purchase Agreement) of
the transactions contemplated by the Purchase Agreement (the “Effective Time”),
the parties to the Deal A Loan Documents desire, on the terms and subject to the
conditions set forth herein, to (i) exchange a portion of the outstanding
principal amount of the Loans for shares of common stock of the Company, par
value $0.00001 per share (the “Common Stock”), and warrants, in substantially
the form attached hereto as Exhibit B (each, a “Warrant”, and collectively, the
“Warrants”) to purchase shares of Common Stock, and (ii) amend certain other
terms of the Deal A Loan Agreement as set forth herein;

 

WHEREAS, the Company and the Agent have the full right, power and authority to
amend the terms of the Deal A Loan Documents and, respectively, to bind the
Company, Agent and the Lenders thereto.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Definitions

 

Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Deal A Loan Documents.

 

2.Conversion Transaction

 

At the Effective Time, (i) $10,000,000 of the aggregate outstanding principal
amount of the Loans shall be exchanged ratably for (a) an aggregate of 5,714,285
shares (the “Shares”) of the Common Stock, in amounts as set forth on Exhibit A
hereto (as adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction occurring after December 15, 2017
(“Recapitalizations”)), and (b) Warrants to purchase an aggregate of 1,142,856
shares of Common Stock (as adjusted for any Recapitalizations), in amounts as
set forth on Exhibit A hereto, (ii) the aggregate outstanding principal amount
of the Loans shall accordingly be reduced ratably to $2,450,000, and (iii) such
principal amount of the Loans exchanged for the Shares and Warrants as
contemplated by subparagraph (i) shall be deemed to have been indefeasibly paid
in full in accordance with the terms of the Deal A Loan Documents and, for the
avoidance of doubt, the outstanding principal amount of each such Loan and the
Lender thereof as of the Effective Time is set forth on Exhibit A hereto.

 

 1 

 

 

3.Amendments to Deal A Loan Agreement

 

  a. As of the Effective Time, the following defined term in Section 1.01 of the
Deal A Loan Agreement is hereby amended and restated in its entirety as follows:
              i. ““Final Maturity Date” means December 31, 2022.”             b.
As of the Effective Time, Section 1.01 of the Deal A Loan Agreement is hereby
amended by adding the following defined term:               i. ““Equity
Financing Closing Date” means the Closing (as defined in that certain Securities
Purchase Agreement, dated as of December 15, 2017, entered into between the
Company, one or more affiliates of Ospraie Management LLC and other buyers party
thereto.”             c. As of the Effective Time, Section 2.04 of the Deal A
Loan Agreement is hereby amended and restated in its entirety as follows:      
        “SECTION 2.04 Interest. The Company shall pay to each Lender interest on
the unpaid principal amount of the Loan made by such Lender (in each of the
following cases, with such interest to be paid monthly in arrears on the last
Business Day in each month), (a) from the date of such Loan until and including
September 1, 2015, at a rate per annum equal to 12%, (b) from and after
September 2, 2015 until and including October 31, 2016, at a rate per annum
equal to 18%, (c) from and after November 1, 2016 until the Equity Financing
Closing Date, at a rate per annum equal to14%, and (d) from and after the Equity
Financing Closing Date until and including the Final Maturity Date, at a rate
per annum equal to 8% . After the occurrence and during the continuance of an
Event of Default pursuant to Section 6.01(a), interest on the unpaid principal
balance of the Loan shall accrue until all obligations of the Company to each
Lender have been paid in full, at a rate per annum equal to 18%. The Company
shall not make any payment of interest on any Loan until the Final Maturity
Date, it being understood for the avoidance of doubt that interest on the
outstanding principal amount of any Loan will continue accruing during such
period and shall be due on the Final Maturity Date.”             d. As of the
Effective Time, Section 2.05 of the Deal A Loan Agreement is hereby amended and
rested in its entirety as follows:               “SECTION 2.05 Fees. The Company
agrees to reserve 498,000 shares of Common Stock of the Company (the “Fee
Shares”), representing $871,500.00 (7% of the amount of the total principal due
from the Company under the Deal A Loan Documents) divided by a price per share
of $1.75, for issuance pursuant to this paragraph.  On the Final Maturity Date,
the Company shall issue the Fee Shares to the Agent, or to the Agent’s designee
upon written instruction from the Agent, provided that any such designee is
eligible to receive the shares under the Securities Act of 1933, as amended.”

 

4.Fees and Disbursements of Counsel

 

The Company agrees to pay on demand the reasonable fees and disbursements of one
special counsel for the Lenders in connection with the negotiation, preparation,
execution, and delivery of the Amendment and related documents in an amount not
to exceed $10,000; provided that Agent shall promptly provide the Company with a
detailed invoice of such fees and disbursements of counsel upon request thereof.

 

 2 

 

 

5.Loan Agreement Status

 

The Agent agrees that there has been no uncured event of default through the
date of this Amendment, and agrees and acknowledges that all interest due under
the Deal A Loan Documents as of November 30, 2017, has been paid as of such
date.

 

6.Agent Representations

 

The Agent hereby represents and warrants to the Company as follows:

 

  a. The Agent is a sophisticated investor with such knowledge and experience in
business and financial matters that it is capable of evaluating the merits and
risks of acquiring the shares under Section 2.05 of the amended Deal A Loan
Agreement (the “Agent Shares”) and agreeing to the issuance of the Shares, the
Warrants and the shares of Common Stock issuable upon exercise of the Warrants
(the “Note Securities” and, together with the Agent Shares, the
“Securities”).  The Agent has had the opportunity to obtain from the Company
such information as desired in order to evaluate the merits and the risks
inherent in holding the Securities.         b. The Agent is an “accredited
investor” within the meaning of Rule 501(a) and (g) under the Securities Act of
1933, as amended (the “Securities Act”).         c. The Agent is acquiring the
Agent Shares solely for its own account, and is approving the execution and
delivery of the Note Securities for the account of the Lenders, and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; however, by making the representations in this Section 6, the Agent does
not agree to hold, or to cause the Lenders to hold, any of the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act after the expiration of the
Lock-Up Period (as defined in the Purchase Agreement). The Agent does not
presently have any contract or undertaking, directly or indirectly, with any
other individual or entity, to distribute any of the Shares.

 

7.Indemnification of Agent

 

In consideration for this Amendment, the Company hereby agrees to defend,
indemnify and hold harmless the Agent of and from any and all losses, costs,
liabilities, damages and expenses, including reasonable attorneys’ fees and
costs incurred by the Agent, on account of the breach by the Company of one or
more of the covenants, representations, warranties or undertakings by the
Company under the Deal A Loan Documents as amended heretofore and by this
Amendment (except to the extent they are found by a decision of a court of
competent judgment to have resulted from the Agent’s fraud, gross negligence or
willful misconduct).

 

8.General

 

The term “Agreement” as used in the Deal A Loan Agreement shall for all purposes
refer to the Deal A Loan Agreement as amended by this Amendment. Except to the
extent expressly revised by the terms of this Amendment, all the terms and
conditions of the Deal A Loan Documents remain in full force and effect. From
and after the date of this Amendment, upon the request of the Agent or the
Company, the Company and the Agent (on behalf of the Lenders) shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Amendment. This Amendment shall be governed by and
construed under the laws of the State of California without reference to the
choice of law provisions thereof. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Amendment may be
executed and delivered by facsimile and upon such delivery the facsimile
signature will be deemed to have the same effect as if the original signature
had been delivered to the other parties. This Amendment shall be deemed a Loan
Document under the Deal A Loan Agreement.

 

[Remainder of page intentionally left blank]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment to
Loan Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:   AGENT:       MARRONE BIO INNOVATIONS, INC.,
a Delaware corporation   GORDON SNYDER         By: /s/ Pamela G. Marrone   /s/
Gordon Snyder Name:

Pamela G. Marrone



    Its: Chief Executive Officer    

 

[Signature Page to Sixth Amendment to Loan Agreement] 

 

   

 

 

Exhibit A 

 

Lender  Shares Issued   Warrant
Shares Issued   Remaining
Principal Balance
of Loan  Dan and Danna Holmes Charitable Remainder Trust I   298,336    59,667  
$127,911.650  Dan and Danna Holmes Charitable Remainder Trust II   298,336  
 59,667   $127,911.650  Lorna Pomeroy   458,979    91,796   $196,787.150  Cindy
Evans   458,979    91,796   $196,787.150  Cindy Evans Charitable Remainder
Trust   275,387    55,077   $118,072.290  Anne Berndt 2012 Grandchildren’s Trust
UAD 10/01/12 Anne Berndt TTEE   344,234    68,847   $147,590.360  Kevin Frank 
 91,796    18,359   $39,357.430  John and Wendy Evans Revocable Trust 
 353,414    70,683   $151,526.100  John and Wendy Evans Charitable Remainder
Trust I   183,592    36,718   $78,714.860  John and Wendy Evans Charitable
Remainder Trust II   367,183    73,437   $157,429.720  Holmes 2004 Revocable
Trust   91,796    18,359   $39,357.430  Evans Family Limited Partnership 
 229,489    45,898   $98,393.570  Cindy Evans-Ezekiel 36:26 Foundation, The
American Endowment Fund   180,532    36,106   $77,402.940  Holmes Family
Foundation, The American Endowment Fund   180,532    36,106   $77,402.940  Evans
Family Fund, Stanislaus Community Foundation   180,532    36,106   $77,402.950 
Cindy Evans   229,489    45,898   $98,393.570  Danna J Holmes Trust   229,489  
 45,898   $98,393.570  J&W Evans 2005 Revocable Trust   229,489    45,898  
$98,393.570  Cindy Evans   191,241    38,248   $81,994.650  Danna J Holmes
Trust   191,241    38,248   $81,994.650  J&W Evans 2005 Revocable Trust 
 191,241    38,248   $81,994.650  Lloyd Family Security Trust fbo Lina Tans 
 390,132    78,026   $167,269.080  Lina-Leneve Pomeroy Tans 2014 Family Trust
for Adrian-John K Tans   34,423    6,885   $14,759.040  Lina-Leneve Pomeroy Tans
2014 Family Trust for Issue   34,423    6,885   $14,759.030  Total   5,714,285  
 1,142,856   $2,450,000.00 

 

   

 

 

Exhibit B – Form of Warrant

 

[FORM OF WARRANT]

 

NEITHER THE ISSUANCE AND SALE OF THIS SECURITY NOR THE SECURITIES INTO WHICH
THIS SECURITY IS EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY BE
OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR ASSIGNED ONLY (I) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (II) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, INCLUDING RULE 144 UNDER
SAID ACT, IN EACH CASE IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR
BLUE SKY LAWS AND, IN CASE OF (II) OTHER THAN PURSUANT TO RULE 144, IF REQUESTED
BY THE COMPANY, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED. NOTWITHSTANDING THE FOREGOING, AFTER THE DATE THAT IS 180 DAYS
FROM ISSUANCE, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

MARRONE BIO INNOVATIONS, Inc.

 

Warrant To Purchase Common Stock

 

Warrant No.: _______

Number of shares of Common Stock:_____________

Date of Issuance: _______________, 2018 (“Issuance Date”)

 

Marrone Bio Innovations, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [HOLDER], the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, at any time or times on or after the Issuance Date, but not
after 11:59 p.m., New York time, on the Expiration Date (as defined below),
______________ (_____________) fully paid nonassessable shares of Common Stock,
subject to adjustment as provided herein (the “Warrant Shares”). Except as
otherwise defined herein, capitalized terms in this Warrant to Purchase Common
Stock (including any Warrants to Purchase Common Stock issued in exchange,
transfer or replacement hereof, this “Warrant”), shall have the meanings set
forth in Section 17. This Warrant is one of the Warrants to purchase Common
Stock (the “Snyder Warrants”) issued pursuant to Section 2 of that certain Sixth
Amendment to Loan Agreement, dated as of December 15, 2017 (the “Subscription
Date”), by and between the Company and Gordon Snyder, an individual, as
administrative agent for the lenders party to that certain Loan Agreement, dated
as of October 2, 2012 (as may be amended from time to time) (the “Snyder Loan
Amendment”).

 

   

 

 



1. EXERCISE OF WARRANT.

 

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder at any time or times on or after the
Issuance Date, in whole or in part, by delivery of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant. On or prior to the Trading Day immediately preceding
the applicable Share Delivery Date (as defined below), the Holder shall either
(A) pay to the Company an amount equal to the applicable Exercise Price
multiplied by the number of Warrant Shares as to which this Warrant is being
exercised (the “Aggregate Exercise Price”) in cash by wire transfer of
immediately available funds or (B) if the provisions of Section 1(d) are
applicable, by notifying the Company that this Warrant is being exercised
pursuant to a Cashless Exercise (as defined in Section 1(d)). For the avoidance
of doubt, the portion of this Warrant corresponding to the number of shares
referenced in an Exercise Notice shall be deemed exercised upon delivery by the
Holder of such Exercise Notice to the Company. The Holder shall not be required
to deliver the original Warrant in order to effect an exercise hereunder.
Execution and delivery of the Exercise Notice with respect to less than all of
the Warrant Shares shall have the same effect as cancellation of the original
Warrant and issuance of a new Warrant evidencing the right to purchase the
remaining number of Warrant Shares. On or before the first (1st) Trading Day
following the date on which the Company has received the Exercise Notice, the
Company shall transmit by facsimile or electronic mail an acknowledgment of
confirmation of receipt of the Exercise Notice to the Holder and the Company’s
transfer agent (the “Transfer Agent”). On or before the earlier of (i) the
second (2nd) Trading Day and (ii) the number of Trading Days comprising the
Standard Settlement Period, in each case, following the date on which the Holder
delivers the Exercise Notice to the Company, so long as the Holder delivers the
Aggregate Exercise Price (or notice of a Cashless Exercise) on or prior to the
Trading Day immediately preceding the earlier of clauses (i) and (ii) above (the
“Share Delivery Date”) (provided that if the Aggregate Exercise Price has not
been delivered by such date, the Share Delivery Date shall be one (1) Trading
Day after the Aggregate Exercise Price (or notice of a Cashless Exercise) is
delivered), the Company shall (X) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, credit such aggregate number of Warrant Shares to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with DTC through its Deposit / Withdrawal At Custodian system,
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, instruct the Transfer Agent to issue in book-entry
form on the books and records of the Transfer Agent, the number of Warrant
Shares to which the Holder is entitled pursuant to such exercise. The Company
shall be responsible for all fees and expenses of the Transfer Agent and all
fees and expenses with respect to the issuance of Warrant Shares via DTC, if
any. Upon delivery of the Exercise Notice, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares, as the case may be.
If this Warrant is submitted in connection with any exercise pursuant to this
Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than three (3) Trading Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 7(d)) representing the
right to purchase the number of Warrant Shares issuable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised. No fractional Warrant Shares are to be
issued upon the exercise of this Warrant, but rather the number of Warrant
Shares to be issued shall be rounded to the nearest whole number. The Company
shall pay any and all taxes which may be payable with respect to the issuance
and delivery of Warrant Shares upon exercise of this Warrant. The Company’s
obligations to issue and deliver Warrant Shares in accordance with the terms and
subject to the conditions hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination. Notwithstanding anything to the contrary
herein, except in the case where an exercise of this Warrant is validly made
pursuant to a Cashless Exercise (if permitted), the Company’s failure to deliver
Warrant Shares to the Holder shall not be deemed to be a breach of this Warrant
if the Company has not received the Aggregate Exercise Price pursuant to the
requirements of this Section 1(a).

 

 -2- 

 

 



(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $1.25
per share, subject to adjustment as provided herein.

 

(c) Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder on or prior to the Share
Delivery Date either (I) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, the number of shares of Common Stock
to which the Holder is entitled, in book-entry form on the books and records of
the Transfer Agent, or if the Transfer Agent is participating in the DTC Fast
Automated Securities Transfer Program, to credit the Holder’s balance account
with DTC, for such number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise of this Warrant or (II) if the Registration
Statement (as defined in the Registration Rights Agreement) covering the resale
of the Warrant Shares that are the subject of the Exercise Notice (the
“Unavailable Warrant Shares”) is not available for the resale of such
Unavailable Warrant Shares and the Company fails to promptly, but in no event
later than as required pursuant to the Registration Rights Agreement, (x) so
notify the Holder and (y) deliver the Warrant Shares electronically without any
restrictive legend by crediting such aggregate number of Warrant Shares to which
the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit / Withdrawal At
Custodian system (the event described in the immediately foregoing clause (II)
is hereinafter referred as a “Notice Failure” and together with the event
described in clause (I) above, an “Exercise Failure”), then, in addition to all
other remedies available to the Holder, (X) the Holder, upon written notice to
the Company, may void its Exercise Notice with respect to, and retain or have
returned, as the case may be, any portion of this Warrant that has not been
exercised pursuant to such Exercise Notice; provided that the voiding of an
Exercise Notice shall not affect the Company’s obligations to make any payments
which have accrued prior to the date of such notice and (Y) if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within three
(3) Trading Days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to instruct the Transfer Agent
to register such shares of Common Stock in book-entry form (and to issue such
shares of Common Stock) or credit the Holder’s balance account with DTC for such
shares of Common Stock shall terminate, or (ii) promptly honor its obligation to
instruct the Transfer Agent to register such shares of Common Stock in
book-entry form or credit the Holder’s balance account with DTC, as applicable,
and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Sale Price of the Common Stock on the applicable Exercise
Date or on the date the Company makes such payment, whichever is higher. Nothing
shall limit the Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) upon the exercise of this
Warrant as required pursuant to the terms hereof.

 

 -3- 

 

 



(d) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if, beginning 180 days after the Issuance Date, the Registration
Statement (as defined in the Registration Rights Agreement) covering the resale
of the Unavailable Warrant Shares is not available for the resale of such
Unavailable Warrant Shares, the Holder may, in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

      D

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the arithmetic average of the Closing Sale Prices of the Common Stock for the
five (5) consecutive Trading Days ending on the date immediately preceding the
date of the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

D= the Closing Sale Price of the Common Stock on the date of the Exercise
Notice.

 

For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
date hereof, the Company hereby acknowledges and agrees that the Warrant Shares
issued in a Cashless Exercise shall be deemed to have been acquired by the
Holder, and the holding period for the Warrant Shares shall be deemed to have
commenced, on the date this Warrant was originally issued pursuant to the Snyder
Loan Amendment.

 

 -4- 

 

 



(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares to be issued pursuant
to the terms hereof, the Company shall promptly issue to the Holder the number
of Warrant Shares that are not disputed and resolve such dispute in accordance
with Section 12.

 

(f) Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to the number of shares of Common Stock as shall from time to time
be necessary to effect the exercise of all of this Warrant then outstanding (the
“Required Reserve Amount” and the failure to have such sufficient number of
authorized and unreserved shares of Common Stock, an “Authorized Share
Failure”), then the Company shall promptly take all action necessary to increase
the Company’s authorized shares of Common Stock to an amount sufficient to allow
the Company to reserve the Required Reserve Amount for this Warrant then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. Notwithstanding the foregoing, if
any such time of an Authorized Share Failure, the Company is able to obtain the
written consent of a majority of the shares of its issued and outstanding shares
of Common Stock to approve the increase in the number of authorized shares of
Common Stock, the Company may satisfy this obligation by obtaining such consent
and submitting for filing with the SEC an Information Statement on Schedule 14C.
In the event that upon any exercise of this Warrant, the Company does not have
sufficient authorized shares to deliver in satisfaction of such exercise, then
unless the Holder elects to void such attempted exercise, the Holder may require
the Company to pay to the Holder within three (3) Trading Days of the applicable
exercise, cash in an amount equal to the product of (i) the quotient determined
by dividing (x) the number of Warrant Shares that the Company is unable to
deliver pursuant to this Section 1(f), by (y) the total number of Warrant Shares
issuable upon exercise of this Warrant (without regard to any limitations or
restrictions on exercise of this Warrant) and (ii) the Black Scholes Value;
provided, that (x) references to “the day immediately following the public
announcement of the applicable Fundamental Transaction” in the definition of
“Black Scholes Value” shall instead refer to “the date the Holder exercises this
Warrant and the Company cannot deliver the required number of Warrant Shares
because of an Authorized Share Failure” and (y) clause (iii) of the definition
of “Black Scholes Value” shall instead refer to “the underlying price per share
used in such calculation shall be the highest Weighted Average Price during the
period beginning on the date of the applicable date of exercise and the date
that the Company makes the applicable cash payment.”

 

 -5- 

 

 



2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

 

(a) Adjustment Upon Issuance of Shares of Common Stock. If and whenever on or
after the Subscription Date, the Company issues or sells, or in accordance with
this Section 2 is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding shares of Common Stock deemed to
have been issued or sold by the Company in connection with any Excluded
Securities) for a consideration per share (the “New Issuance Price”) less than a
price (the “Applicable Price”) equal to the Exercise Price in effect immediately
prior to such issue or sale or deemed issuance or sale (the foregoing a
“Dilutive Issuance”), then immediately after such Dilutive Issuance, the
Exercise Price then in effect shall be reduced to an amount equal to the product
of (A) the Exercise Price in effect immediately prior to such Dilutive Issuance
and (B) the quotient determined by dividing (1) the sum of (I) the product
derived by multiplying the Exercise Price in effect immediately prior to such
Dilutive Issuance and the number of shares of Common Stock Deemed Outstanding
immediately prior to such Dilutive Issuance plus (II) the consideration, if any,
received by the Company upon such Dilutive Issuance, by (2) the product derived
by multiplying (I) the Exercise Price in effect immediately prior to such
Dilutive Issuance by (II) the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance. For purposes of
determining the adjusted Exercise Price under this Section 2(a), the following
shall be applicable:

 

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 2(a)(i), the “lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of the Option, upon exercise
of the Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option less any consideration paid or
payable by the Company with respect to such one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion exercise or exchange of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Exercise Price or number
of Warrant Shares shall be made upon the actual issuance of such shares of
Common Stock or of such Convertible Securities upon the exercise of such Options
or upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.

 

 -6- 

 

 



(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 2(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon conversion, exercise or exchange of such Convertible Security less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the issuance or sale of such Convertible Security and upon
conversion, exercise or exchange of such Convertible Security. No further
adjustment of the Exercise Price or number of Warrant Shares shall be made upon
the actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of this Warrant has been or is to be made pursuant to other provisions of this
Section 2(a), no further adjustment of the Exercise Price or number of Warrant
Shares shall be made by reason of such issue or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Exercise Price and the number of Warrant Shares in effect at the time of
such increase or decrease shall be adjusted to the Exercise Price and the number
of Warrant Shares, which would have been in effect at such time had such Options
or Convertible Securities provided for such increased or decreased purchase
price, additional consideration or increased or decreased conversion rate, as
the case may be, at the time initially granted, issued or sold. For purposes of
this Section 2(a)(iii), if the terms of any Option or Convertible Security that
was outstanding as of the Subscription Date are increased or decreased in the
manner described in the immediately preceding sentence, then such Option or
Convertible Security and the shares of Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such increase or decrease. No adjustment pursuant to this Section
2(a) shall be made if such adjustment would result in an increase of the
Exercise Price then in effect or a decrease in the number of Warrant Shares.

 

 -7- 

 

 



(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for the Option Value of such Options and (y) the other securities
issued or sold in such integrated transaction shall be deemed to have been
issued or sold for the difference of (I) the aggregate consideration received by
the Company less any consideration paid or payable by the Company pursuant to
the terms of such other securities of the Company, less (II) the Option Value.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been issued or sold for cash, the consideration other
than cash received therefor will be deemed to be the net amount received by the
Company therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such publicly traded securities on the date of
receipt. If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be. The fair
value of any consideration other than cash or publicly traded securities will be
determined jointly by the Company and the Required Holders. If such parties are
unable to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Business Days after the tenth
(10th) day following the Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Required Holders. The determination of
such appraiser shall be final and binding upon all parties absent manifest error
and the fees and expenses of such appraiser shall be borne by the Company.

 

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

(vi) No Readjustments. For the avoidance of doubt, in the event the Exercise
Price has been adjusted pursuant to this Section 2(a) and the Dilutive Issuance
that triggered such adjustment does not occur, is not consummated, is unwound or
is cancelled after the facts for any reason whatsoever, in no event shall the
Exercise Price be readjusted to the Exercise Price that would have been in
effect if such Dilutive Issuance had not occurred or been consummated.

 

(b) Voluntary Adjustment By Company. Subject to the applicable listing standards
of the Principal Market, the Company may at any time during the term of this
Warrant, with the prior written consent of the Required Holders, reduce the then
current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.

 

(c) Adjustment Upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 2(c) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

 -8- 

 



 

(d) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors shall in good faith determine and implement an appropriate adjustment
in the Exercise Price and the number of Warrant Shares (if applicable), as
mutually determined by the Company’s Board of Directors and the Required
Holders, so as to protect the rights of the Holder; provided that no such
adjustment pursuant to this Section 2(d) will increase the Exercise Price or
decrease the number of Warrant Shares as otherwise determined pursuant to this
Section 2.

 

3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities (other than stock or securities in which an adjustment is being made
pursuant to Section 2(c)), property, options, evidence of indebtedness or any
other assets by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall, upon the exercise of this Warrant, in whole or in
part, be entitled to receive such Distribution to the same extent that the
Holder would have received if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution. From the time of any
Distribution until this Warrant is exercised or expires, the Company shall hold
such Distribution for the benefit of the Holder and distribute such Distribution
to the Holder on the applicable Share Delivery Date with respect to the portion
of this Warrant being exercised.

 

4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights.

 

 -9- 

 

 



(b) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant and the Snyder Loan Amendment
in accordance with the provisions of this Section 4(b) pursuant to written
agreements in form and substance satisfactory to the Required Holders prior to
such Fundamental Transaction, including agreements, if so requested by the
Holder, to deliver to each holder of the Snyder Warrants in exchange for such
Snyder Warrants a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and
reasonably satisfactory to the Required Holders, and with an exercise price
which applies the exercise price hereunder to such shares of capital stock (but
taking into account the relative value of the shares of Common Stock pursuant to
such Fundamental Transaction and the value of such shares of capital stock, such
adjustments to the number of shares of capital stock and such exercise price
being for the purpose of protecting the economic value of this Warrant
immediately prior to the occurrence or consummation of such Fundamental
Transaction). Upon the occurrence or consummation of any Fundamental
Transaction, and it shall be a required condition to the occurrence or
consummation of any Fundamental Transaction that, the Company and the Successor
Entity or Successor Entities, jointly and severally, shall succeed to, and the
Company shall cause any Successor Entity or Successor Entities to jointly and
severally succeed to, and be added to the term “Company” under this Warrant (so
that from and after the date of such Fundamental Transaction, each and every
provision of this Warrant referring to the “Company” shall refer instead to each
of the Company and the Successor Entity or Successor Entities, jointly and
severally), and the Company and the Successor Entity or Successor Entities,
jointly and severally, may exercise every right and power of the Company prior
thereto and shall assume all of the obligations of the Company prior thereto
under this Warrant with the same effect as if the Company and such Successor
Entity or Successor Entities, jointly and severally, had been named as the
Company in this Warrant. Upon occurrence or consummation of the Fundamental
Transaction, and it shall be a required condition to the occurrence or
consummation of such Fundamental Transaction that, the Company and the Successor
Entity or Successor Entities shall deliver to the Holder confirmation that there
shall be issued upon exercise of this Warrant at any time after the occurrence
or consummation of the Fundamental Transaction, as elected by the Holder solely
at its option, shares of Common Stock or shares of capital stock of the
Successor Entity and/or Successor Entities (the “Successor Capital Stock”) or,
in lieu of the shares of Common Stock or Successor Capital Stock (or other
securities, cash, assets or other property purchasable upon the exercise of this
Warrant prior to such Fundamental Transaction), such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights), which for purposes of clarification may
continue to be shares of Common Stock, if any, that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction or the
record, eligibility or other determination date for the event resulting in such
Fundamental Transaction, had this Warrant been exercised immediately prior to
such Fundamental Transaction or the record, eligibility or other determination
date for the event resulting in such Fundamental Transaction (without regard to
any limitations on the exercise of this Warrant), as adjusted in accordance with
the provisions of this Warrant. Notwithstanding the foregoing, (i) the Holder
may elect, at its sole option, by delivery of written notice to the Company to
waive this Section 4(b) in writing to permit the Fundamental Transaction without
redemption, similar repayment, “cash out” or assumption of this Warrant (as
applicable) and (ii) if holders of Common Stock are given any choice as to the
securities, cash or other assets to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as the consideration it receives
upon any exercise of this Warrant following a Corporate Event. In addition to
and not in substitution for any other rights hereunder, prior to the occurrence
or consummation of any Fundamental Transaction pursuant to which holders of
shares of Common Stock are entitled to receive securities, cash, assets or other
property with respect to or in exchange for shares of Common Stock (a “Corporate
Event”), the Company shall make appropriate provision to ensure that, and any
applicable Successor Entity or Successor Entities shall ensure that, and it
shall be a required condition to the occurrence or consummation of such
Corporate Event that, the Holder will thereafter have the right to receive upon
exercise of this Warrant at any time after the occurrence or consummation of the
Corporate Event, shares of Common Stock or Successor Capital Stock or, if so
elected by the Holder, in lieu of the shares of Common Stock or Successor
Capital Stock (or other securities, cash, assets or other property) purchasable
upon the exercise of this Warrant prior to such Corporate Event (but not in lieu
of such items still issuable under Sections 3 and 4(a), which shall continue to
be receivable on the shares of Common Stock or on the such shares of stock,
securities, cash, assets or any other property otherwise receivable with respect
to or in exchange for shares of Common Stock), such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase or subscription rights and any shares of Common Stock) which the Holder
would have been entitled to receive upon the occurrence or consummation of such
Corporate Event or the record, eligibility or other determination date for the
event resulting in such Corporate Event, had this Warrant been exercised
immediately prior to such Corporate Event or the record, eligibility or other
determination date for the event resulting in such Corporate Event (without
regard to any limitations on exercise of this Warrant). Provision made pursuant
to the preceding sentence shall be in a form and substance reasonably
satisfactory to the Holder. The provisions of this Section 4(b) shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events. Notwithstanding, anything herein to the contrary, if a Corporate Event
occurs where the holders of shares of Common Stock receive cash and/or
securities listed on an Eligible Market, this Warrant shall no longer be
exercisable for shares of Common Stock or Successor Capital Stock (but such
items issuable under Sections 3 and 4(a) shall continue to be receivable).

 -10- 

 

 



(c) Notwithstanding the foregoing, in the event of a Fundamental Transaction
other than one in which a Successor Entity that is a publicly traded corporation
whose stock is quoted or listed for trading on an Eligible Market assumes this
Warrant such that the Warrant shall be exercisable for the publicly traded
Common Stock of such Successor Entity, at the request of the Holder delivered
before the ninetieth (90th) day after the occurrence or consummation of such
Fundamental Transaction, the Company (or the Successor Entity) shall purchase
this Warrant from the Holder by paying to the Holder, within five (5) Business
Days after such request (or, if later, on the effective date of the Fundamental
Transaction), cash in an amount equal to the Black Scholes Value of the
remaining unexercised portion of this Warrant on the date of such Fundamental
Transaction.

 

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or Bylaws, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Snyder Warrants are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
exercise of the Snyder Warrants, the number of shares of Common Stock as shall
from time to time be necessary to effect the exercise of the Snyder Warrants
then outstanding (without regard to any limitations on exercise).

 

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company
shall provide the Holder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders; provided, that the Company shall not be
required to provide the Holder with such notices and other information to the
extent such notices or other information is filed with the SEC pursuant to its
Electronic Data Gathering, Analysis and Retrieval (EDGAR) system.

 

 -11- 

 

 



7. REISSUANCE OF WARRANTS.

 

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Snyder Warrants for fractional
Warrant Shares shall be given.

 

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.

 

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given to Gordon Snyder, 28
Middle Street, Suite 100, Keene, NH 03431, Telephone: 603-721-9500. The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Warrant, including in reasonable detail a description of such
action and the reason therefor. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) promptly upon
any adjustment of the Exercise Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment and (ii) at least fifteen (15)
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the shares of Common
Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to holders of shares of Common Stock or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation; provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder. It is expressly understood and agreed that the time of exercise
specified by the Holder in each Exercise Notice shall be definitive and may not
be disputed or challenged by the Company.

 

 -12- 

 

 



9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended or waived and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Required Holders.

 

10. GOVERNING LAW; JURISDICTION; JURY TRIAL. This Warrant shall be governed by
and construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Warrant shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to the
Company at the address set forth in Section 8 hereof and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company’s obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and all the Buyers and shall not be construed against any Person
as the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

 

 -13- 

 

 



12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile or electronic mail within two (2) Business Days of receipt of the
Exercise Notice giving rise to such dispute, as the case may be, to the Holder.
If the Holder and the Company are unable to agree upon such determination or
calculation of the Exercise Price or the Warrant Shares within three (3)
Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within two (2) Business Days
submit via facsimile or electronic mail (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall use its reasonable best efforts to cause at its expense the investment
bank or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

 

13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the Snyder Loan Amendment, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the right of the Holder to pursue actual
damages for any failure by the Company to comply with the terms of this Warrant.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holder and that the remedy at law for any such
breach may be inadequate. The Company therefore agrees that, in the event of any
such breach or threatened breach, the holder of this Warrant shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

14. TRANSFER. This Warrant and the Warrant Shares may be offered for sale, sold,
transferred, pledged or assigned without the consent of the Company, except as
may otherwise be required by Section 11 of the Registration Rights Agreement.

 

15. SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

16. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within four (4) Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

 

 -14- 

 

 



17. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

(a) “1933 Act” means the Securities Act of 1933, as amended.

 

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(c) “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such Person.

 

(d) “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer, director or
consultant for services provided to the Company.

 

(e) “Black Scholes Value” means the value of this Warrant based on the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the public announcement of the
applicable Fundamental Transaction, or, if the Fundamental Transaction is not
publicly announced, the date the Fundamental Transaction is consummated, for
pricing purposes and reflecting (i) a risk-free interest rate corresponding to
the U.S. Treasury rate for a period equal to the remaining term of this Warrant
as of such date of request, (ii) an expected volatility equal to the greater of
100% and the 100 day volatility obtained from the HVT function on Bloomberg as
of the day immediately following the public announcement of the applicable
Fundamental Transaction, or, if the Fundamental Transaction is not publicly
announced, the date the Fundamental Transaction is consummated, (iii) the
underlying price per share used in such calculation shall be the (x) sum of the
price per share being offered in cash, if any, plus the value of any non-cash
consideration, if any, being offered in the Fundamental Transaction or (y) if no
cash or other consideration is being offered in the Fundamental Transaction, the
highest Weighted Average Price of the Common Stock during the period beginning
on the Trading Day prior to the execution of definitive documentation relating
to the applicable Fundamental Transaction and ending on (A) the Trading Day
immediately following the public announcement of such Fundamental Transaction,
if the applicable Fundamental Transaction is publicly announced or (B) the
Trading Day immediately following the consummation of the applicable Fundamental
Transaction if the applicable Fundamental Transaction is not publicly announced,
(iv) a zero cost of borrow and (v) a 360 day annualization factor.

 

(f) “Bloomberg” means Bloomberg Financial Markets.

 

(g) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

 -15- 

 

 



(h) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 12. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

 

(i) “Common Stock” means (i) the Company’s Common Stock, par value $0.00001 per
share, and (ii) any share capital into which such Common Stock shall have been
changed or any share capital resulting from a reclassification of such Common
Stock.

 

(j) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 2(a)(i) and
2(a)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any shares of Common Stock
owned or held by or for the account of the Company or issuable upon exercise of
the Snyder Warrants.

 

(k) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

 

(l) “Eligible Market” means the Principal Market, the NYSE American LLC, The
NASDAQ Global Select Market, The NASDAQ Global Market or The New York Stock
Exchange, Inc.

 

(m) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, provided, that no more than 250,000
shares of Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the
Subscription Date) in the aggregate issued to consultants (other than the
Advisory Members (as defined in the Securities Purchase Agreement)) under all
Approved Stock Plans shall be deemed Excluded Securities, except as agreed in
writing by the Required Holders; (ii) upon exercise of the Snyder Warrants;
provided, that the terms of such Snyder Warrants are not amended, modified or
changed on or after the Subscription Date, except in accordance with their
terms; (iii) upon exercise of any Options or Convertible Securities which are
outstanding on the day immediately preceding the Subscription Date; provided,
that the terms of such Options or Convertible Securities are not amended,
modified or changed on or after the Subscription Date to increase the number of
such shares issuable thereunder or to decrease the exercise price, exchange
price or conversion price of such securities or to extend the term of such
securities; and (iv) upon exercise of the warrants issued to the Buyers (as
defined in the Securities Purchase Agreement) (the “SPA Warrants”), National
Securities Corporation, Waddell & Reed Financial, Inc. (“Waddell”) or their
respective Affiliates, in each case on or about the Subscription Date in
connection with the transactions described in the Securities Purchase Agreement;
provided, that the terms of such warrants are not amended, modified or changed
on or after the Subscription Date to increase the number of such shares issuable
thereunder or to decrease the exercise price, exchange price or conversion price
of such securities or to extend the term of such securities.

 

 -16- 

 

 



(n) “Expiration Date” means December 31, 2020.

 

(o) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through Subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby all such Subject
Entities, individually or in the aggregate, acquire, either (x) at least 50% of
the outstanding shares of Common Stock, (y) at least 50% of the outstanding
shares of Common Stock calculated as if any shares of Common Stock held by all
the Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its Common Stock, (B) that
the Company shall, directly or indirectly, including through Subsidiaries,
Affiliates or otherwise, in one or more related transactions, allow any Subject
Entity individually or the Subject Entities in the aggregate to be or become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, whether through acquisition, purchase, assignment, conveyance,
tender, tender offer, exchange, reduction in outstanding Common Stock, merger,
consolidation, business combination, reorganization, recapitalization, spin-off,
scheme of arrangement, reorganization, recapitalization or reclassification or
otherwise in any manner whatsoever, of either (x) at least 50% of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock, (y) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding shares of Common Stock not held by all such Subject
Entities as of the Subscription Date calculated as if any shares of Common Stock
held by all such Subject Entities were not outstanding, or (z) a percentage of
the aggregate ordinary voting power represented by issued and outstanding shares
of Common Stock or other equity securities of the Company sufficient to allow
such Subject Entities to effect a statutory short form merger or other
transaction requiring other stockholders of the Company to surrender their
shares of Common Stock without approval of the stockholders of the Company or
(C) directly or indirectly, including through Subsidiaries, Affiliates or
otherwise, in one or more related transactions, the issuance of or the entering
into any other instrument or transaction structured in a manner to circumvent,
or that circumvents, the intent of this definition in which case this definition
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this definition to the extent necessary to correct
this definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

 

(p) “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

(q) “Option Value” means the value of an Option based on the Black and Scholes
Option Pricing Model obtained from the “OV” function on Bloomberg determined as
of (A) the Trading Day prior to the public announcement of the issuance of the
applicable Option, if the issuance of such Option is publicly announced or (B)
the Trading Day immediately following the issuance of the applicable Option if
the issuance of such Option is not publicly announced, for pricing purposes and
reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the remaining term of the applicable Option as of the
applicable date of determination, (ii) an expected volatility equal to the
greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of (A) the Trading Day immediately following the public
announcement of the applicable Option if the issuance of such Option is publicly
announced or (B) the Trading Day immediately following the issuance of the
applicable Option if the issuance of such Option is not publicly announced,
(iii) the underlying price per share used in such calculation shall be the
highest Weighted Average Price of the Common Stock during the period beginning
on the Trading Day prior to the execution of definitive documentation relating
to the issuance of the applicable Option and ending on (A) the Trading Day
immediately following the public announcement of such issuance, if the issuance
of such Option is publicly announced or (B) the Trading Day immediately
following the issuance of the applicable Option if the issuance of such Option
is not publicly announced, (iv) a zero cost of borrow and (v) a 360 day
annualization factor.

 

(r) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

 -17- 

 

 



(s) “Ospraie” means Ospraie Management LLC.

 

(t) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common stock or
common shares or equivalent equity security is quoted or listed on an Eligible
Market (or, if so elected by the Required Holders, any other market, exchange or
quotation system), or, if there is more than one such Person or such entity,
such Person or entity with the largest public market capitalization as of the
date of consummation of the Fundamental Transaction.

 

(u) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(v) “Principal Market” means The NASDAQ Capital Market.

 

(w) “Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of December 15, 2017, by and among the Company, the Buyers,
National Securities Corporation, Waddell and Gordon Snyder (or its Affiliates).

 

(x) “Required Holders” means the holders of the Snyder Warrants representing at
least a majority of the shares of Common Stock underlying the Snyder Warrants
then outstanding; provided, that, at the Company’s election, for so long as
Ospraie or any of its Affiliates holds SPA Warrants representing at least a
majority of the shares of Common Stock underlying the SPA Warrants, then the
term “Required Holders” as used herein instead shall be deemed to refer solely
to the “Required Holders” as defined under the SPA Warrants, and any consents,
waivers or amendments approved by such parties with respect to the SPA Warrants
shall be applicable, mutatis mutandis, to the Snyder Warrants; provided further,
however, that the immediately preceding proviso shall not apply to (i) any
consents, waivers or amendments to those terms of the Snyder Warrants that
differed from the SPA Warrants on the Issuance Date, including, without
limitation, the Exercise Price of the Snyder Warrants or (ii) any consent,
waiver or amendment of Section 2.

 

(y) “SEC” means the Securities and Exchange Commission.

 

(z) “Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of December 15, 2017, by and among the Company and the
investors party thereto.

 

(aa) “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, on the Company’s primary Eligible Market
with respect to the Common Stock as in effect on the date of delivery of the
applicable Exercise Notice.

 

(bb) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(cc) “Subsidiaries” means any entity in which the Company, directly or
indirectly, owns any of the capital stock or holds an equity or similar
interest.

 

 -18- 

 

 



(dd) “Successor Entity” means one or more Person or Persons (or, if so elected
by the Holder, the Company or Parent Entity) formed by, resulting from or
surviving any Fundamental Transaction or one or more Person or Persons (or, if
so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.

 

(ee) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

(ff) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York time (or such other time as such market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest closing bid price and the lowest closing
ask price of any of the market makers for such security as reported in the OTC
Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC Markets
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 12 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

 

[Signature Page Follows]

 

 -19- 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

  MARRONE BIO INNOVATIONS, INC.         By:     Name:                          
  Title:  

 

   

 







 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

MARRONE BIO INNOVATIONS, Inc.

 

The undersigned holder hereby exercises the right to purchase _________________
shares of Common Stock (“Warrant Shares”) of Marrone Bio Innovations, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________ a “Cash Exercise” with respect to _________________ Warrant Shares;
and/or

 

____________ a “Cashless Exercise” with respect to _______________ Warrant
Shares.

 

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: _______________ __, ______

 



_____________________________



Name of Registered Holder

 

By:     Name:     Title:    

 

   

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
___________, ____ from the Company and acknowledged and agreed to by American
Stock Transfer & Trust Company.

 

  MARRONE BIO INNOVATIONS, INC.         By:     Name:                         
Title:  

 

 

   

 



